Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/19/2021.  In the Amendment, Applicant amended claims 1, 5, 7, 9-10 and 12-13.  Claims 2-3 and 6 are cancelled.  Claims 18-23 are newly added. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 4-5, 7-14, 17-20 and 23 (renumbered 1-16) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/19/2021 has been considered (see form-1449, MPEP 609).

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with attorney Ms. Joanna Y. Chen (client’s representative, Reg. No. 72,754) at the telephone number (415) 248-2146 on 03/18/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 15-16 into claim 1, and into the other independent claims 10 and 18 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-3, 6, 15-16 and 21-22 are canceled.
Claims1, 10 and 17-18 have been amended as follows:

1.	 (Currently Amended) A computer-implemented method to determine changes in a tree data structure upon adding a new leaf node that avoids recalculating a hash value for each ancestor node in the tree data structure, the computer-implemented method comprising:
receiving modification data for content items stored by a content management system;
adding the new leaf node in the tree data structure based on the modification , wherein parent nodes in the tree data structure are assigned diff values calculated based on a hash of a sum of diff values of their respective child nodes;
calculating a diff value for the new leaf node;
calculating a new diff value for a parent of the new leaf node by performing an exclusive-or (XOR) operation using a current diff value of a parent node and the diff value of the added new leaf node; 
storing the new diff value for the parent in the parent node without changing diff values of any other node in the tree data structure;
comparing the diff value of the added new leaf node in the tree data structure with a second diff value for a corresponding node in a different tree data structure; 
identifying a difference between the tree data structure and the different tree data structure based on the comparing; and
generate a set of operations based on the difference.

2.  	(Canceled) 	

3. 	(Canceled)

4.  	(Original)	The computer-implemented method of claim 1, wherein the tree data structure is one of a local tree, a remote tree, or a sync tree.


5.  	(Previously Presented)	The computer-implemented method of claim 1, 

6. 	(Canceled) 

7.  	(Previously Presented)	The computer-implemented method of claim 1, further comprising:
managing execution of the set of operations.

8.  	(Previously Presented) The computer-implemented method of claim 7, further comprising transmitting the set of operations to the content management system.

9.  	(Previously Presented)	The computer-implemented method of claim 1, wherein the new leaf node represents a content item associated with a content management service.  

10.  	(Currently Amended) A non-transitory computer-readable medium to determine changes in a sync tree upon adding a new leaf node that avoids recalculating a hash value for each ancestor node in the sync tree, the non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
receive modification data for content items stored by a content management system;
, wherein parent nodes in the sync tree are assigned diff values calculated based on a hash of a sum of diff values of their respective child nodes;
calculate a diff value for the new leaf node in the sync tree, wherein the sync tree represents a known synced state between a server state and a file system state, wherein diff values for nodes in the sync tree are numerical values;
calculate a new diff value for a parent node of the new leaf node by performing an exclusive-or (XOR) operation on a current diff value of the parent node and the diff value of the new leaf node; 
store the new diff value for  the parent node without changing diff values of any other node in the sync tree;
compare the diff value of the added new leaf node in the sync tree with a second diff value for a corresponding node in a different tree data structure; 
identify a difference between the sync tree and the different tree data structure based on the comparing; and
generate a set of operations based on the difference.

11.  	(Original)	The non-transitory computer-readable medium of claim 10, wherein the instructions further cause the computing system to add the node in the sync tree.

12.  	(Previously Presented)	The non-transitory computer-readable medium of claim 10, wherein the set of operations is configured to operate on content items stored on a client device to converge the server state and the file system state.

13.  	(Previously Presented)	The non-transitory computer-readable medium of claim 10, wherein the different tree data structure is a local tree.

14. 	(Previously Presented) The computer-implemented method of claim 1, wherein the new diff value is zero if the current diff value of the parent node and the diff value of the added node are identical.

15. 	(Canceled) 

16. 	(Canceled) 

17. 	(Currently Amended) The computer-implemented method of claim [[15]] 1, wherein no other node is updated in order for the new diff value to be stored.

18. 	(Currently Amended)  A device comprising:
 one or more processors; and
at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the  one or more processors to:
receive modification data for content items stored by a content management system;
add a new leaf node in a sync tree based on the modification data, wherein parent nodes in the sync tree are assigned diff values calculated based on a hash of a sum of diff values of their respective child nodes;

calculate a new diff value for a parent node of the new leaf node by performing an exclusive-or (XOR) operation on a current diff value of the parent node and the diff value of the new leaf node;
store the new diff value for  the parent node without changing diff values of any other node in the sync tree;
compare the diff value of the added new leaf node in the sync tree with a second diff value for a corresponding node in a different tree data structure; 
identify a difference between the sync tree and the different tree data structure based on the comparing; and
generate a set of operations based on the difference.

19.  	(Previously Presented) The device of claim 18, wherein the set of operations is configured to operate on content items stored on the device to converge the server state and the file system state.

20. 	(Previously Presented) The device of claim 18, wherein the new diff value is zero if the current diff value of the parent node and the diff value of the added new leaf node are identical.

21. 	(Canceled) 

22. 	(Canceled) 

23. 	(Previously Presented)  The device of claim 18, further comprising transmitting the set of operations to the content management system.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 09/30/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Katz et al. (US PGPUB 2018/0176120,  hereinafter Katz) in view of Passey et al. (US PGPUB 2016/0371296, hereinafter Passey) and further in view of Stefanov et al. (US Patent 8,706,701, hereinafter Stefanov). 
	The invention is directed: detect a modification to a node in a tree data structure  and the  node is associated with a content item managed by a content management service as well as a filename and the system append the filename and a separator to a filename array, determine a location of the filename in the filename array, and store the location of the filename in the node.

The closest prior arts are Katz et al. (US PGPUB 2018/0176120,  hereinafter Katz) in view of Passey et al. (US PGPUB 2016/0371296, hereinafter Passey) and further in view of Stefanov et al. (US Patent 8,706,701, hereinafter Stefanov) are generally directed to various aspect of method, non-transitory computer-readable medium for 

 	However, none of Katz, Passey and Stefanov teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10 and 18. For examples, it failed to teach add a new leaf node in a sync tree based on the modification data, wherein parent nodes in the sync tree are assigned diff values calculated based on a hash of a sum of diff values of their respective child nodes; calculate a diff value for the new leaf node in the sync tree, wherein the sync tree represents a known synced state between a server state and a file system state, wherein diff values for nodes in the sync tree are numerical values;
calculate a new diff value for a parent node of the new leaf node by performing an exclusive-or (XOR) operation on a current diff value of the parent node and the diff value of the new leaf node; store the new diff value for  the parent node without changing diff values of any other node in the sync tree.

This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 18 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed 
	The dependent claims depending upon claims 1, 10 and 18 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163